Citation Nr: 1435646	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, including whether a claim for service connection should be reconsidered.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to December 1980 and January 1981 to January 2001.  This included deployment to Southwest Asia from November 1990 to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO in Columbia, South Carolina.  The RO in Montgomery, Alabama certified this case to the Board on appeal.  

In August 2013, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is of record.  

The issue on appeal stems from a June 2007 request to reopen the claim of entitlement to service connection for PTSD.  However, in the past, the Veteran has filed January 2005 and April 2007 claims of entitlement to service connection for depression.  VA treatment records reflect a March 2005 diagnosis for an anxiety disorder not otherwise specified and an April 2007 diagnosis for PTSD.  Also, a June 2005 VA examiner diagnosed depression.  In light of the determination below regarding reconsideration, and the Veteran's assertions and evidence of record, the Board has recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

A transcript of the Veteran's August 2013 hearing is also of record in Virtual VA.  Otherwise, the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) similarly shows that the only additional documents are related to the Veteran's September 2012 claims for increased evaluations of his service-connected disorders.    

The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed December 2002, July 2005, and September 2007 rating decisions, the RO denied the Veteran's claims for entitlement to service connection for PTSD and depression.
 
2.  Since the December 2002, July 2005, and September 2007 rating decisions, relevant official service department records have been associated with the claims file.


CONCLUSION OF LAW

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to service connection, because the claim is reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), (b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

The Veteran's claim for service connection for PTSD was previously considered and denied in a December 2002 rating decision, and a claim for service connection for depression was previously considered and denied in July 2005 and September 2007 rating decisions.  As such, the RO has adjudicated the issue on appeal as whether new and material evidence has been submitted to reopen the PTSD claim.  

After the December 2002, July 2005, and September 2007 rating decisions, the RO received service personnel records in 2008; it appears that the first request for these records was sometime in 2008.  These personnel records ultimately verified the Veteran's presence near a February 1991 scud missile attack, which he has cited in an April 2008 statement as an in-service stressor leading to the development of a psychiatric disorder.  These records are relevant to his claim for service connection of a psychiatric disorder.  Therefore, 38 C.F.R. § 3.156(c) applies; the December 2002, July 2005, and September 2007 rating decisions are not final; and the claim will be reconsidered on the merits.


ORDER

The claim for entitlement to service connection for a psychiatric disorder is reconsidered; the claim is granted to this extent only.



REMAND

The Veteran has had three VA psychiatric examinations to date, and provided private medical evidence in support of his claim.  However, the medical evidence of record is inconclusive and does not support a grant of service connection.  

In October 2008 and June 2011, the Veteran had VA examinations related to the development of his PTSD claim.  Both examiners characterized the results of the examination as unreliable given the Veteran's inconsistent responses in comparison to his functioning level.  In October 2008, the examiner highlighted the Veteran's refusal to answer questions, and that his reported symptoms were beyond what would be expected given the PTSD diagnosis.  He requested neuropsychological/ personality testing for diagnostic clarification.  The June 2011 VA examiner concurred that the Veteran's struggle with objective testing on cognitive items was inconsistent with his ability to remember dates of treatment, especially in light of his functioning level as established by the ability to maintain full time employment, maintain his personal hygiene, and drive alone.  Both examiners diagnosed alcohol abuse rather than PTSD, and stated that any other diagnosis would be inappropriate without resorting to mere speculation.  It is unclear if the neuropsychological/ personality testing called for by the October 2008 VA examiner was ever performed.  Therefore, remand is required to perform this follow up testing.  

An October 2009 private medical opinion from Dr. ACN noted treatment for PTSD since April 2007.  Dr. ACN attributed this diagnosis to combat duty in Saudi Arabia.  However, this nexus opinion is based on the Veteran's reported combat experience, rather than the verified February 1991 scud missile attack.  The Veteran's statements have been inconsistent as to how close he was to the site of the scud missile attack.  In October 2008 he reported to the VA examiner that he was one mile away, and in June 2011 he reported that he was a quarter of a mile away.  While the February 1991 scud missile attack itself is verified, the Veteran's participation in combat has not been verified.  Moreover, 38 C.F.R. § 3.104(f)(3) requires that a PTSD diagnosis based on a stressor related to the Veteran's fear of hostile military or terrorist activity be confirmed by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  Finally, the AOJ has not yet made a determination regarding the Veteran's combat status, which the Veteran has raised.  

On remand, the Veteran should have another opportunity to undergo VA examination.  The Veteran's full cooperation with the VA examiner is imperative to an accurate diagnosis and an adequate opinion.  Any award of service connection cannot be made without that full cooperation, accurate diagnosis, and adequate opinion.  This examination should include the neuropsychological/personality testing called for by the October 2008 VA examiner.  

Additionally, this examination should include consideration for the other psychological diagnoses of record.  Specifically, depression as diagnosed at the June 2005 VA examination, an anxiety disorder not otherwise specified as diagnosed in March 2005 in the VA treatment records, and psychosis as diagnosed in the private treatment records in April 2007.  Considering the Veteran's non-PTSD diagnoses, the Board notes the Veteran's January 2005 and April 2007 claims of secondary service connection for depression as associated with his service-connected disabilities.  The June 2005 VA examiner diagnosed depression, and provided a negative medical nexus opinion on the possibility of secondary service connection.  The examiner noted that the recurrent pain and sleep disturbance caused by the Veteran's service-connected conditions may aggravate his symptoms of mood dysphoria; the examiner concluded that they do not cause them or represent the only factor in producing his symptoms.  Although the examiner discussed aggravation, this opinion does not provide the degree of certainty required and his statement regarding causation was called into question by noting that the disabilities may be a "factor" in producing the symptoms.  Therefore, on remand, if depression is diagnosed, an etiological opinion must consider secondary service connection based on both causation and aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Birmingham VAMC and Huntsville OPC for treatment from May 2007 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. A.C.N. for treatment from October 2010 to the present.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  Make a formal determination regarding the veteran's allegations of combat duty, in addition to or to the exclusion of, the scud missile attack, which is verified.  

4.  After completing the foregoing development, schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of each diagnosed psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished, but should include the neuropsychological/personality testing called for by the October 2008 VA examiner.  An explanation for all opinions expressed must be provided.  

Specifically, the examiner should state all appropriate psychological diagnoses.  If depression, PTSD, psychosis, and/or anxiety disorder are not diagnosed, a full explanation addressing the prior diagnoses of record must be provided.  

a. If the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  The examiner should indicate the stressor or stressors upon which the diagnosis is based.  The examiner should also note the particulars of this Veteran's medical history, including the private and VA diagnoses of PTSD made in April 2007.  The examiner should further note the Veteran's verified stressor of a February 1991 scud missile attack, and the Veteran's service in Southwest Asia from November 1990 to September 1991 and any stressor incurred there related to the Veteran's fear of hostile military or terrorist activity.  

b. The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In this case, the Veteran's medical history includes depression as diagnosed at the June 2005 VA examination, an anxiety disorder not otherwise specified as diagnosed in March 2005 in the VA treatment records, and psychosis as diagnosed in the private treatment records in April 2007.  

c. The examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected sleep apnea, migraine headaches, and orthopedic conditions, including a lumbar spine disorder, right knee disorder, and left knee disorder.  The examiner should particularly discuss the June 2005 VA examination report as to the effects of recurrent pain and fatigue on the Veteran's symptoms of mood dysphoria.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


